          Case 5:20-cv-00614-SLP Document 9 Filed 08/31/20 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


CHARLES W. EDEN,             )
                             )
    Plaintiff,               )
                             )
v.                           )                 Case No. CIV-20-614-SLP
                             )
KATHY STOKER, TERRY INGMIRE, )
                             )
    Defendants.              )

                                      ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered August 3, 2020 [Doc. No. 8]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Court finds that Plaintiff has waived further review of

all issues addressed in the Report and Recommendation. See Moore v. United States, 950

F.2d 656 (10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060

(10th Cir. 1996).

       Accordingly, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 31st day of August, 2020.
